*794SUMMARY ORDER
Plaintiff-appellant Charles A. Dingle, proceeding pro se, appeals from the September 22, 2003 order of the United States District Court for the Northern District of New York (Lawrence E. Kahn, Judge) dismissing the case as time-barred pursuant to 28 U.S.C. § 1915(e)(2)(B). Familiarity with the facts and proceedings before the district court is assumed.
On appeal, Dingle claims that he properly served defendant-appellee Robert N. Vosper within the statutory period, but does not indicate the date or place of such service. Without explanation, he also argues that equitable tolling is appropriate.
In a related case, we recently reversed the district court’s dismissal of Dingle’s claims against Vosper and remanded the case to the district court for further proceedings. Dingle v. Portuondo, No. 03-0206 (2d Cir. Oct. 14, 2004). Because the claims remanded to the district court are identical to those raised in this case, we conclude the instant appeal is moot. See SEC v. Monarch Funding Corp., 192 F.3d 295, 303 (2d Cir.1999) (noting that “an action which promises to merely duplicate the relief afforded by prior proceedings may, indeed, be non-justiciable”). Dingle may, of course, continue his litigation against Vosper in his related, live proceeding.
Accordingly, and for the reasons set forth above, the appeal from the judgment of the district court is hereby DISMISSED.